Exhibit 10.1

Execution Version

CONSENT UNDER CREDIT AGREEMENT

THIS CONSENT AGREEMENT (this “Consent”) is entered into as of December 31, 2013,
by and between API TECHNOLOGIES CORP., a Delaware corporation (the “Borrower”)
the Lenders party hereto and GUGGENHEIM CORPORATE FUNDING, LLC, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”). Capitalized terms used
and not defined herein have the meaning ascribed to such terms in the Credit
Agreement referred to below.

RECITALS

WHEREAS, the Borrower, the Lenders and Agent are party to that certain Credit
Agreement, dated as of February 6, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has informed the Agent and the Required Lenders that the
Borrower and Spectrum Control Inc. (“Spectrum”) intend to enter a certain Sale
Leaseback transaction with respect to Spectrum’s real property located in State
College, Pennsylvania (the “State College Property”) that will consist of
(i) the sale of the State College Property for a purchase price of approximately
$15,650,000 to an unaffiliated third party buyer (the “Buyer”), (ii) the Buyer’s
lease of the College Property back to Spectrum with lease terms requiring
payments by Spectrum to the Buyer of approximately $1,278,750 per year with
annual adjustments not to exceed the greater of (A) 2 percent and (B) the
Consumer Price Index for escalation on or prior to January 14, 2014
(collectively, the “Lease Payments”), and (iii) an Unconditional Guaranty of
Payment and Performance to be entered into by the Borrower to guaranty
Spectrum’s lease obligations in relation to the foregoing (such transactions to
be referred to as the “Sale Leaseback”);

WHEREAS, it is a requirement under the Credit Agreement that prior to the
consummation of the Sale Leaseback that the requirements of Section 6.4 of the
Credit Agreement be satisfied and that any Indebtedness incurred in connection
therewith be permitted pursuant to Section 6.1 of the Credit Agreement and the
Borrower has indicated to the Agent and the Required Lenders that it will be
unable to satisfy the requirements of Section 6.4 and Section 6.1 of the Credit
Agreement in connection with the Sale Leaseback; and

WHEREAS, subject to the terms of this Consent, the Agent and the Required
Lenders are willing to consent to the Sale Leaseback, waive the requirements of
Section 6.4 and Section 6.1 of the Credit Agreement that the Borrower would
otherwise be unable to satisfy and amend certain provisions of the Credit
Agreement, in each case, on the terms and conditions set forth herein.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Consent. Subject to the terms of this Consent, the Agent and the Required
Lenders (i) consent to the consummation of the Sale Leaseback and waive the
requirements of clauses (i) and (ii) of paragraph (s) of the definition of
“Permitted Dispositions” notwithstanding any Event of Default which would have
occurred due to the failure to satisfy the requirements of Section 6.4 of the
Credit Agreement or Section 6.1 (solely as it relates to the Indebtedness
described pursuant to clauses (e) and (x) of the definition of Permitted
Indebtedness), (ii) agree that Spectrum and the Borrower’s respective
obligations under the Sale Leaseback shall be deemed to be “Permitted
Indebtedness” under Section 6.1 of the Credit Agreement and (iii) agree that
notwithstanding any provision of the Credit Agreement or any requirement of
GAAP, any lease entered into in connection with the Sale Leaseback shall not be
deemed to be a “Capital Lease” or a “Capitalized Lease Obligation” for purposes
of calculating “Capital Expenditures”, “Consolidated EBITDA”, “Funded
Indebtedness”, “Interest Expense”, “Interest Coverage Ratio”, “Leverage Ratio”
or any related financial definition that is necessary to calculate any of the
foregoing defined terms or any of the financial covenant calculations set forth
in Section 7 of the Credit Agreement or financial covenant calculations that are
required to be made pursuant to any other provision of the Credit Agreement. For
the avoidance of doubt, the applicable Lease Payment or Lease Payments shall be
deducted from any calculation of Consolidated EBITDA (to the extent such Lease
Payment or Lease Payments were not otherwise deducted in determining
Consolidated Net Income for such period).

2. Amendment to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 4 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:

(a) Consent. The definition of “Term Loan Amount” set forth in Schedule 1.1 of
the Credit Agreement is restated in its entirety as follows:

“Term Loan Amount” means, as of any time, the outstanding principal amount of
the Term Loan, which on the Closing Date, is $165,000,000.

(b) The phrase “original aggregate” shall be removed in its entirety from
Section 2.2 of the Credit Agreement.

3. Prepayment. Subject to the Intercreditor Agreement, the Net Cash Proceeds
from the Sale Leaseback will be applied to prepay the Term Loan in accordance
with Section 2.4(e) of the Credit Agreement.

4. Conditions Precedent to Effectiveness of this Consent. This Consent shall not
become effective until the date in which all of the following conditions
precedent shall have been satisfied in the sole discretion of the Agent:

(a) Consent. The Agent shall have received counterparts of this Consent duly
executed by the Borrower, each of the Required Lenders and the Agent.

 

2



--------------------------------------------------------------------------------

5. Mortgage Release. At the direction of the Required Lenders, the Agent agrees
to deliver on or prior to the date hereof executed Mortgage Satisfaction
relating to the release of mortgage of the State College Property.

6. Representations and Warranties. The Borrower represents and warrants to the
Agent and the Lenders as follows:

(a) Authority. The Borrower has the requisite power and authority to enter into
this Consent and to carry out the transactions contemplated thereby and under
the Loan Documents (as amended or modified hereby) to which it is a party. The
execution, delivery and performance by the Borrower of this Consent have been
duly approved by all necessary action on the part of the Borrower, have received
all necessary governmental approval, if any, and do not contravene any law or
any contractual restriction binding on the Borrower.

(b) Enforceability. This Consent has been duly executed and delivered by the
Borrower, and this Consent and each Loan Document (as amended or modified
hereby) is the legally valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally.

(c) Representations and Warranties. The representations and warranties contained
herein and the other Loan Document shall be true and correct on and as of the
date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations or warranties specifically relate to
an earlier date, in which case such shall have been true and correct on and as
of such earlier date.

(d) No Default. After giving effect to this Consent, no event has occurred and
is continuing that constitutes a Default or Event of Default.

7. Choice of Law. The validity of this Consent, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York without regard to conflict of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law) thereof.

8. Counterparts. This Consent may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Consent by PDF or telefacsimile shall be
effective as delivery of a manually executed counterpart of this Consent.

9. Reference to and Effect on the Loan Documents.

(a) Except as specifically set forth in this Consent, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of each Credit Party
(including the Borrower) to the Agent and the Lenders without defense, offset,
claim or contribution.

 

3



--------------------------------------------------------------------------------

(b) The execution, delivery and effectiveness of this Consent shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

10. Integration. This Consent, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Consent shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Consent and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

12. Reservation of Rights. Except as otherwise expressly provided herein,
nothing in this Consent shall be construed as a waiver of or acquiescence to any
Event of Default, and the execution and delivery of this Consent shall not:
(i) constitute an extension, modification, suspension or waiver of any term or
aspect of the Credit Agreement or the other Loan Documents; (ii) extend the
terms of the Credit Agreement or the due date of any of the Obligations;
(iii) give rise to any obligation on the part of the Agent or the Lenders to
extend, amend, waive or otherwise modify any term or condition of the Credit
Agreement; or (iv) give rise to any defenses or counterclaims to the right of
the Agent or the Lenders to compel payment of the Obligations or to otherwise
enforce their rights and remedies under the Credit Agreement and the other Loan
Documents.

13. Submission of Consent. The submission of this Consent to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by any Agent or any Lender to waive any of their respective rights
and remedies under the Loan Documents, and this Consent shall have no binding
force or effect until all of the conditions to the effectiveness of this Consent
have been satisfied as set forth herein.

[Remainder of Page Left Intentionally Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Release or caused it
to be executed by their authorized officers, as of the day and year first above
written.

 

BORROWER:    

API TECHNOLOGIES CORP.,

a Delaware corporation

    By:   /s/ Bel W. Lazar     Name:   Bel W. Lazar     Title:   Chief Executive
Officer and President

 

AGENT:    

GUGGENHEIM CORPORATE FUNDING, LLC,

as the Agent

    By:   /s/ William Hagner     Name:  

William Hagner

Senior Managing Director

      Its Authorized Signatory

 

    5180 CLO LP, as a Lender     By:   Guggenheim Partners Investment
Management, LLC, as Collateral Manager     By:   /s/ William R. Hagner     Name:
  William R. Hagner     Title:   Attorney-in-Fact

 

    Blue Cross and Blue Shield of Florida, Inc., as a Lender     By:  
Guggenheim Partners Investment Management, LLC, as Manager     By:   /s/ William
R. Hagner     Name:   William R. Hagner     Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

   

Security Benefit Life Insurance Company,

as a Lender

    By:   Guggenheim Partners Investment Management, LLC, as Sub-Adviser     By:
  /s/ William R. Hagner     Name:   William R. Hagner     Title:  
Attorney-in-Fact    

Guggenheim Life and Annuity Company,

as a Lender

    By:   Guggenheim Partners Investment Management, LLC, as Advisor     By:  
/s/ William R. Hagner     Name:   William R. Hagner     Title:  
Attorney-in-Fact     Indiana University Health, Inc., as a Lender     By:  
Guggenheim Partners Investment Management, LLC, as Manager     By:   /s/ William
R. Hagner     Name:   William R. Hagner     Title:   Attorney-in-Fact     Mercer
Field CLO LP, as a Lender     By:   Guggenheim Partners Investment Management,
LLC, as Collateral Manager     By:   /s/ William R. Hagner     Name:   William
R. Hagner     Title:   Attorney-in-Fact    

Guggenheim Private Debt Fund Note Issuer, LLC,

as a Lender

    By:   Guggenheim Partners Investment Management, LLC, as Manager     By:  
/s/ William R. Hagner     Name:   William R. Hagner     Title:  
Attorney-in-Fact



--------------------------------------------------------------------------------

   

NZC Guggenheim Master Fund Limited,

as a Lender

    By:   Guggenheim Partners Investment Management, LLC, as Manager     By:  
/s/ William R. Hagner     Name:   William R. Hagner     Title:  
Attorney-in-Fact     Stitching PPGM Depository     Acting in its capacity as
depository of PGGM High Yield Fund, as a Lender     By:   Guggenheim Partners
Investment Management, LLC, as Manager     By:   /s/ William R. Hagner     Name:
  William R. Hagner     Title:   Attorney-in-Fact     High-Yield Loan Plus
Master Segregated Portfolio     Guggenheim High-Yield Plus Master Fund SPC,    
On behalf of and for the account of the     High-Yield Loan Plus Master
Segregated Portfolio, as a Lender     By:  
Guggenheim Partners Investment Management, LLC, as Manager     By:   /s/ William
R. Hagner     Name:   William R. Hagner     Title:   Attorney-in-Fact     CLC
Leveraged Loan Trust     By: Challenger Life Nominees PTY Limited as Trustee, as
a Lender     By:   Guggenheim Partners Investment Management, LLC, as Manager  
  By:   /s/ William R. Hagner     Name:   William R. Hagner     Title:  
Attorney-in-Fact



--------------------------------------------------------------------------------

    Renaissance Reinsurance Ltd., as a Lender     By:   Guggenheim Partners
Investment Management, LLC, as Manager     By:   /s/ William R. Hagner     Name:
  William R. Hagner     Title:   Attorney-in-Fact     Western Regional Insurance
Company, Inc., as a Lender     By:   Guggenheim Partners Investment Management,
LLC, as Investment Manager     By:   /s/ William R. Hagner     Name:   William
R. Hagner     Title:   Attorney-in-Fact     DaVinci Reinsurance Ltd., as a
Lender     By:   Guggenheim Partners Investment Management, LLC, as Manager    
By:   /s/ William R. Hagner     Name:   William R. Hagner     Title:  
Attorney-in-Fact     EquiTrust Life Insurance Company, as a Lender     By:  
Guggenheim Partners Investment Management, LLC, as Advisor     By:   /s/ William
R. Hagner     Name:   William R. Hagner     Title:   Attorney-in-Fact     Wake
Forest University, as a Lender     By:   Guggenheim Partners Investment
Management, LLC, as Advisor     By:   /s/ William R. Hagner     Name:   William
R. Hagner     Title:   Attorney-in-Fact

 



--------------------------------------------------------------------------------

    The Wilshire Institutional Master Fund SPC – Guggenheim Alpha Segregated
Port, as a Lender     By:   Guggenheim Partners Investment Management, LLC    
By:   /s/ William R. Hagner     Name:   William R. Hagner     Title:  
Attorney-in-Fact    

Guggenheim Private Debt Master Fund, LLC,

as a Lender

    By:   Guggenheim Partners Investment Management, LLC, as Investment Manager
    By:   /s/ William R. Hagner     Name:   William R. Hagner     Title:  
Attorney-in-Fact     Guggenheim U.S. Loan Fund     Guggenheim U.S. Loan Fund, a
sub fund of Guggenheim Qualifying Investor Fund Plc     By: Guggenheim Partners
Investment Management, LLC     By:   /s/ William R. Hagner     Name:   William
R. Hanger     Title:   Atttorney-in-Fact     Guggenheim U.S. Loan Fund II    
Guggenheim U.S. Loan Fund II, a sub fund of Guggenheim Qualifying Investor Fund
Plc     By: Guggenheim Partners Investment Management, LLC     By:   /s/ William
R. Hagner     Name:   William R. Hagner     Title:   Attorney-in-Fact

 



--------------------------------------------------------------------------------

    Guggenheim U.S. Loan Fund III    

Guggenheim U.S. Loan Fund III, a sub fund of

Guggenheim Qualifying Investor Fund Plc

    By: Guggenheim Partners Investment Management, LLC     By:   /s/ William R.
Hagner     Name:   William R. Hagner     Title:   Attorney-in-Fact    
Guggenheim U.S. Loan and Bond Fund IV    

Guggenheim U.S. Loan and Bond Fund IV, a sub

fund of Guggenheim Qualifying Investor Fund Plc

    By: Guggenheim Partners Investment Management, LLC     By:   /s/ William R.
Hagner     Name:   William R. Hagner     Title:   Attorney-in-Fact